Citation Nr: 1605397	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-40 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
 
INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  The Veteran had additional service with the United States Navy Reserve (Reserve).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the VA RO.


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressor does not involve combat or fear of hostile military or terrorist activity, and it is otherwise uncorroborated.

2.  The competent and probative evidence of record does not support a finding that the Veteran experienced an in-service stressor leading to the development of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  The pertinent evidence of record includes the Veteran's full personnel file, the Veteran's service treatment records, VA treatment records, and Vet Center treatment records.

The Board acknowledges that special consideration must be given to the development of claims for PTSD that are based on assault.  See Patton v. West, 12 Vet. App. 272 (1999).  In particular, the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Veteran was provided with a VA questionnaire in October 2014 that solicited alternative evidence that might corroborate an in-service personal assault.  The questionnaire informed the Veteran that such evidence might include evidence such as police reports, medical treatment records, or behavioral changes following the claimed assault.  

The Veteran has not been afforded a VA examination addressing his acquired psychiatric condition.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

In this case, as discussed in further detail below, the Board finds that the Veteran has failed to present evidence corroborating his claimed in-service stressors.  In other words, the weight of the evidence does not support a finding that the second above element is satisfied.  Furthermore, the Board finds that the Veteran has not presented sufficient behavioral or other evidence that would warrant referral to an examiner for an opinion addressing whether a personal assault occurred.  Instead, the Board finds that a VA examination, which would be based on the examiner's consideration of the Veteran's claims file and the Veteran's own contentions, could not provide the corroboration necessary in order to verify the Veteran's claimed stressors.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

The Veteran presented testimony before the Board in a December 2015 videoconference hearing, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

More specifically, service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Federal Circuit has held that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist, the regulation does not apply where a veteran alleges an in-service assault by a fellow service member.  Hall v. Shinseki, 717 F3d. 1369 (2013).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2015); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.3.04(f)(5) (2015).

Turning to the facts in this case, the Veteran was diagnosed with PTSD in August 2012.  What remains to be determined, however, is whether the evidence supports a finding that the Veteran experienced an in-service stressor that led to the development of PTSD.  

The Veteran's claim for PTSD is not based on either combat or a fear of hostile military or terrorist activity.  Indeed, the Veteran's personnel and service medical records are negative for any indication that the Veteran ever participated in combat, and the Veteran has not alleged that any combat-related experience led him to develop PTSD.  The only listed decorations, medals, badges, commendations, citations, or campaign ribbons on the Veteran's service separation document are the National Defense Service Medal and Vietnam Service Medal, neither of which establishes combat exposure.  Instead, the Veteran has primarily alleged that his PTSD is the result of an in-service physical assault.  Therefore, the record must contain credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  38 C.F.R. §3.304(f)(3) (2015).

Turning to the facts in this case, the Board has closely reviewed the Veteran's service treatment records and personnel records for evidence corroborating an in-service stressor.  The Veteran's personnel records show that he Veteran entered into active duty service with the United States Navy in November 1967.  The Veteran served aboard the USS Mullany from March 1968 to January 1969, and aboard the USS Dale from January 1969 to October 1969.  In June 1968 and August 1969, the Veteran received the "shellback" certificate in honor of crossing the equator.  The Veteran's enlisted performance record shows average scores of 3.35 in September 1968, 2.8 in January 1969, 3.3 in March 1969, and 3.15 in September 1969, at which time the Veteran was recommended for reenlistment.  The Veteran's overall trait average upon his separation from active service in October 1969 was 3.20.  The Veteran was honorably discharged from active duty service in October 1969, and his service separation document indicates that he served as a marine fireman.  

Following the Veteran's separation from active duty service in October 1969, the Veteran entered into a period of service with the Reserve.  Upon review of the Veteran's Reserve records, the Board notes that the Veteran was called to report for active duty for training (ACDUTRA) aboard the USS Samuel Gompers for a 14-day period beginning on December 10, 1972.  The Veteran was called to report for ACDUTRA aboard the USS Denver for a 14-day period beginning on May 13, 1973.  The Veteran's performance for this period, which was evaluated on a 4.0 scale, was 3.86.  The Veteran was honorably discharged from the Reserve in August 1973.  

Turning to a review of the Veteran's service treatment records, the Board notes that in July 1967, September 1969, and May 1973 Reports of Medical Examination, the Veteran was noted to be psychiatrically normal.  In July 1967 and May 1973 Reports of Medical History, the Veteran denied having attempted suicide, having frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

Turning to the Veteran's in-service medical complaints, the Board notes that the Veteran received treatment for symptoms associated with seasickness on a number of occasions, including in March 1968 and April 1968, at which time it was recommended that the Veteran should transfer to a larger ship.  In April 1968, the Veteran received treatment for a laceration of the left upper cheek following a fall from the main deck when he struck his face.  The Veteran's wound was closed with seven sutures.  The Veteran again received treatment for seasickness in March 1969.

Following service, the Veteran filed his claim for service connection in August 2012.  The Veteran, who is African American, sought psychiatric treatment from the Vet Center at that time, which is when he first indicated that he never "got over his bad experience of being slapped by an officer in front of other enlisted white sailors."  The Veteran indicated that he and other African American soldiers were otherwise discriminated against during his service.  The Veteran stated that several African American soldiers were "mysteriously injured" on the ship, and he had a large wrench placed on his bunk; when he pulled back his blanket, the large wrench flew off and almost hit his head.  The Veteran stated that he recovered bodies on one in-service mission, and placed them in a freezer to take them back to the United States.  The Veteran stated that he was traumatized by seeing the bodies retrieved.

In September 2012, the Veteran stated that while he served on board the USS Mullany, between July 1968 and August 1968, an officer came down to his sleeping quarters and ordered the Veteran to get dressed into his dress whites and report to the top deck.  The Veteran told the officer that all of his dress whites were dirty, and the officer slapped the Veteran "very hard" on the left side of his face with his right hand.  The Veteran stated that he pulled a muscle in his neck as a result of this incident, and his ears rang for several minutes.  The Veteran stated that two white sailors witnessed this incident and laughed at him.  The Veteran became angry as a result of this incident, and he stated that the memory remained with him for his whole life.  The Veteran stated that the incident made him hate himself because of his race.

Also in September 2012, the Veteran stated that in approximately April 1968, he suffered from chronic sea sickness and was treated with another sailor, who became his friend.  The Veteran stated that the other sailor was airlifted to safety, but he remained on the ship and became increasingly sick.  The Veteran was happy that his friend did not have to suffer as he did.  

In August 2013, the Veteran stated that being a minority and being slapped by an officer in front of others and hearing the constant laughing of others was degrading.  The Veteran stated that he knew that if he reported these incidents, service would have been even more difficult for him.  In October 2013, the Veteran indicated that he never reported the in-service incidents because during service, men from racial minority groups "were treated like slaves or second class citizens and not fair".  The Veteran feared experiencing worse treatment from the officers and crew.  

In January 2014, the Veteran stated that following the 1968 slapping incident, he transformed from being happy and having a feeling of belonging to feeling uncomfortable and out of place.  The Veteran stated that his friends saw the changes in him and would ask him what happened.  

In May 2014, the Veteran's brother stated that when the Veteran returned home in 1968 or 1969, he was radically different from when he entered service.  The Veteran engaged in behaviors such as smoking, drinking, and cursing, which he did not do before service.  

Turning to a review of this evidence, the Veteran's primary contention is that the physical assault that he experienced in-service, namely a slap across the face, led to his later development of PTSD.  Though the Board acknowledges that the Veteran made other allegations to the Vet Center, such as nearly being injured by a wrench and recovering bodies during service, the Veteran has not directly argued to VA that such incidents constituted a stressor for the purpose of his claim of entitlement to service connection for PTSD.  With that said, however, none of these incidents constitutes a valid stressor for the purpose of establishing service connection for PTSD because the Board cannot find that the weight of the evidence credibly supports the Veteran's claimed in-service stressor (or stressors, if the Board considers all allegations that the Veteran made to the Vet Center).  

The Board observes that there is no overt evidence supporting the Veteran's contentions that he was physically assaulted in-service.  The Veteran has described experiencing not simply an assault in-service, but also systematic racism that led him to remain silent about his alleged in-service assault.  While the Board is sympathetic to the Veteran's complaints regarding his in-service experiences, in order for such experiences to constitute a valid stressor, VA regulations require that the stressor must be corroborated by evidence other than the Veteran's own testimony.  The Veteran's service treatment records, which demonstrate his willingness to seek medical care on a number of occasions for issues such as seasickness, shows no evidence of treatment following the alleged assault, including as a result of the pulled neck or tinnitus that the Veteran states that he suffered as a result of the assault.  In fact, the Veteran, in self-reports following the abuse that allegedly occurred in 1968, denied previously experiencing any psychiatric symptoms.  The record does not otherwise contain, for example, statements from fellow sailors who may have witnessed the assault or otherwise generally experienced race-based abuse aboard the ship, or even statements from others stating that he told about such abuse contemporaneously.  In sum, the Board finds that the weight of the credible evidence of record does not corroborate the Veteran's account of his in-service stressors.  

In making this determination, the Board has specifically considered the April 1968 treatment record in which the Veteran received treatment for a laceration of his left cheek.  The Board cannot find, however, that this record supports the occurrence of the reported personal assault.  The Veteran, at the time of the April 1968 incident, stated that he injured himself as a result of a fall, without mention of an assault.  The Veteran has currently stated that the personal assault occurred in July 1968 or August 1968, and he has stated that he experienced strained muscles and tinnitus as a result of the assault, and not a laceration of the cheek.  Thus, the Board finds that the evidence of record is inconsistent with a finding that the April 1968 treatment was related to the Veteran's claimed in-service assault.

Though the Board finds that the weight of the evidence of record does not contain overt evidence corroborating the Veteran's account of his in-service experiences, this finding does not end the Board's analysis.  Instead, because the Veteran's alleged stressor is based upon a personal assault, the Board has closely examined the entirety of the record for evidence that, while not directly corroborating the assault, may serve as a "marker" that such assault occurred.  Upon review of the Veteran's record, the Board cannot find that the weight of such evidence corroborates the occurrence of the reported stressor.

While, as noted above, the record does not show that the Veteran sought medical or psychiatric treatment soon after the alleged assault, and while the Veteran's personnel records show no evidence corroborating the assault, the Board has closely examined the Veteran's personnel records for evidence suggesting that a behavioral change occurred following the assault.  The Veteran has alleged that the assault occurred between July 1968 and August 1968.  Upon review of the Veteran's enlistment performance record, the Board Veteran showed his highest level of performance (with a 3.35 average trait score) in September 1968, shortly after this assault allegedly occurred.  In addition to the Veteran showing an above-average overall trait score at that time, the Board also observes that the Veteran's performance did not significantly deteriorate following that time; the Veteran honorably separated from active service with an average overall trait score of 3.20.  The available records from the Veteran's subsequent Reserve service show that his performance was rated as 3.86 on a 4.0 scale.  Thus, the Veteran's active service and Reserve records support a finding that the Veteran was a very competent sailor whose service was entirely honorable.  The Board cannot discern any "markers" from these records tending to corroborate the Veteran's claimed in-service incident.

The Board has also searched the Veteran's post-service records for evidence or markers tending to corroborate the alleged in-service assault.  The record shows that the Veteran first complained of symptoms associated with  PTSD in August 2012, some 43 years following his separation from active duty service and contemporaneous with his August 2012 claim for service connection for PTSD.  While the Board acknowledges the Veteran's complaints of psychiatric difficulties at that time, the Board finds that this evidence, which is approximately 43 years removed from the alleged in-service trauma, is not particularly telling as to whether the Veteran suffered a behavioral change at the time of the alleged in-service event.   The Board must also note that, while the absence of treatment for or complaint of psychiatric symptoms for some 43 years following the Veteran's separation from service is not dispositive of the outcome in this case, such absence does not support a finding that the Veteran's behavior was indeed changed shortly following the in-service incident.  

In addition, the Board acknowledges that the Vet Center clinicians who recorded these symptoms in August 2012 found that the Veteran suffered from PTSD as the result of his described in-service experiences.  The Board finds, however, that these medical opinions confirming the in-service assault are of limited probative value.  The opinions appear to have been heavily (and likely exclusively) based upon a history provided by the Veteran.  Transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The medical opinions of record do not identify any specific supporting evidence corroborating the alleged assault or other in-service stressors.  

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In other words, whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is medical in nature; but, whether a claimed stressor actually occurred is a question of fact for adjudicators.  The Board, weighing the evidence as finder of fact, accordingly finds that those medical opinions do not establish an in-service stressor.

The Board has additionally considered the May 2014 letter from the Veteran's brother stating that the Veteran was significantly changed following his separation from service.  The Board finds that this letter is of very little probative value as to the question of whether the alleged in-service stressor occurred.  First, the letter does not name any particular stressor that the Veteran experienced in service.  Second, while the Veteran's brother is entirely competent to give evidence regarding his observations of the behavioral changes that he noticed in the Veteran in "1968, 69", the Board places relatively little weight in these observations because they are inconsistent with the remainder of the evidence of record.  The Veteran's post-service Reserve records show that the Veteran not only failed to complain of psychiatric symptoms, but also that he, for example in May 1973, denied ever having experienced such symptoms.  The Board places greater weight on the Veteran's contemporaneous description of his symptoms than on his brother's recollection that both more than 40 years removed from the time in question, and that has been offered in association with the Veteran's claim for VA benefits.  

Thus, upon review of the entirety of the evidence of record, the Board finds that the Veteran's accounts of an in-service physical assault (and other possible stressors, as set forth above), have not been corroborated by either overt evidence or by other "markers" consistent with a finding that such stressor occurred.  

In making this determination, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is considered competent to provide that evidence, the Veteran's stressor must be corroborated by evidence other than his own testimony, and the weight of the evidence of record does not support such corroboration.  Neither the Veteran's service medical records nor personnel records suggest that he experienced an assault in service, and the weight of the probative evidence of record does not demonstrate any behavior change following the alleged incidents.  Without corroboration, the Board finds that the Veteran has not demonstrated that his claimed in-service stressor actually occurred.

The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The weight of the competent and probative evidence does not corroborate the claimed stressor.  Therefore, the claim for PTSD fails as the in-service stressor cannot be verified, even when attempting to verify the stressor through other means.  38 C.F.R. § 3.304(f)(5) (2015).  Additionally, the weight of the evidence of record does not support an in-service injury or disease, and the Veteran's claim for service connection for a psychiatric disability other than PTSD fails on that basis.

The Board concludes that the Veteran's psychiatric disabilities were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


